In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-399 CV

____________________


DON BISCAMP, SR., Appellant


V.


JEANETTE MOORE, Appellee




On Appeal from the 1st District Court
Jasper County, Texas

Trial Cause No. 28308




MEMORANDUM OPINION
	On October 9, 2008, we notified the parties that the notice of appeal did not appear
to have been timely filed.  In response, the appellant contends he was not notified that his
motion for new trial had been overruled.  The trial court signed the judgment on March 27,
2008.  Assuming the appellate timetables were extended by the timely filing of a post-judgment motion, notice of appeal was due to be filed on or before June 25, 2008, without
regard to the trial court's action on the motion for new trial.  See Tex. R. App. P. 26.1(a). 
Appellant filed notice of appeal on September 17, 2008, more than ninety days from the date
of judgment and outside the time for which we may grant an extension of time to perfect
appeal. See Tex. R. App. P. 26.3.  This Court lacks jurisdiction over this appeal. 
	Accordingly, we dismiss the appeal for lack of jurisdiction.
	APPEAL DISMISSED.
 
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered November 20, 2008

Before McKeithen, C.J., Kreger and Horton, JJ.